Citation Nr: 0609032	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.

In April 2005, the appellant testified at a hearing at the RO 
before the undersigned.  A transcript of that testimony is of 
record.  During his hearing, the veteran raised a new claim 
of entitlement to service connection for a psychiatric 
disorder.  The Board refers this matter to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.  An unappealed March 2002 rating action denied the 
veteran's claim for service connection for a heart condition.  
The appellant was notified of the decision in March 2002.  

2.  Evidence added to the record since the March 2002 rating 
decision that denied service connection for a heart condition 
is either cumulative or redundant of evidence previously of 
record or, if new, does not relate to unestablished facts 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The March 2002 RO rating decision that denied entitlement to 
service connection for a heart condition is final, and new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for a heart 
condition.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's request to reopen his claim for service connection 
for a heart condition is being denied, no disability rating 
or effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claim. 

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the petition to reopen 
been accomplished.

Through the July 2003 rating decision and the March 2004 
statement of the case (SOC), the RO notified the appellant 
and his representative of the legal criteria governing the 
claim, the evidence that had been considered in connection 
with the appeal up to that point, and the bases for the 
denial of the claim.  After each, they were given the 
opportunity to respond.  Accordingly, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support the claim.  

The RO's notice letter in June 2003, prior to the rating 
decision on appeal, informed the appellant of the evidence 
required to substantiate a claim for service connection as 
well as the evidence required to reopen a finally-decided 
claim.  The RO also informed the appellant of VA's duty to 
obtain certain types of evidence, and asked the appellant to 
identify any agencies and persons having such records.  The 
letter also asked the appellant to provide VA authorization 
to obtain medical records and other evidence, and advised the 
appellant of his option to procure such evidence on his own 
behalf.  The Board finds that this letter meets the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted in support of his claim pertinent evidence that he 
had in his possession.  Given that fact, as well as the RO's 
instructions to him, as noted above, the Board finds that the 
appellant has, effectively, been put on notice to provide any 
evidence in his possession that pertains to his claim.  As 
such, and on these facts, the RO's omission is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the appellant.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  The rating decision 
and the SOC provided the appellant with a comprehensive 
overview of the current evidentiary issues regarding each 
step in the development of his claim, and, after each, the 
appellant was afforded the opportunity to respond.  Evidence 
was added to the file after the SOC, but the appellant 
expressly waived RO adjudication of that evidence before the 
file was sent to the Board for appellate review.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the matters herein 
decided.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs), VA 
treatment records and records from those non-VA medical 
providers that the appellant identified as having relevant 
records for development.  As well, the appellant was afforded 
a hearing before an acting Veterans Law Judge, the transcript 
of which is of record.  Significantly, there is no indication 
of any additional, existing evidence pertinent to either the 
claim that needs to be obtained by VA.

The appellant's service representative has asserted that the 
Board should remand the case at this point for medical 
examination (see Statement of Accredited Representative in 
Appealed Case dated in March 2005).  However, the Board notes 
that the VCAA does not require VA to provide a medical 
examination in the case of a finally-denied claim unless the 
claim is first reopened upon receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As the Board's 
decision below denies the appellant's petition to reopen the 
claim, VA's duty to assist under the VCAA does not require a 
remand for examination at this point.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim to reopen is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision in this appeal.



II.  Analysis

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In a March 2002 rating decision, the RO denied the veteran's 
claim for service connection for a heart condition.  The RO 
reached that determination on the basis that, while the 
veteran was seen in service for complaints of chest pain, he 
was not diagnosed with a heart condition, nor was the pain 
attributed to a heart condition.  The veteran did not file a 
timely appeal to the March 2002 rating action, and that 
decision is accordingly final.

The appellant filed a petition to reopen the claim in May 
2003.  For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decision makers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005). 

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence of record at the time of the March 2002 rating 
action (the last final denial of the claim for any reason) 
consisted service medical records, private hospital treatment 
records, dated from November 2000 to September 2001, and a 
July 2001 treatment report by a private cardiovascular 
physician.

The service medical records reveal that the veteran was seen 
in service for chest pains on several occasions but was not 
diagnosed with a heart condition.  Several, examiners said 
the pain was not due to a cardiac condition, but was 
attributed to tension or anxiety reaction.

The June 2001 private hospital records indicate the veteran 
was seen in June 2001 for complaints of chest pain and 
shortness of breath.  He was diagnosed with acute inferior 
wall myocardial infarction.  In July 2001, he was readmitted 
for complaints of chest pains.

The July 2001 private physician's report includes a diagnosis 
of inferior myocardial infarction.  

The evidence received since the March 2002 rating action is 
discussed below; the Board's findings of newness and 
materiality of each item are discussed in turn.   

Newly-received evidence includes treatment records from 
Oklahoma City VA Medical Center (VAMC), dated from June 2002 
to June 2003, that show a current diagnosis of coronary 
artery disease (CAD) and the medications currently prescribed 
for that condition.  This evidence is not "new" because the 
private hospital medical records, previously considered in 
the March 2002 rating action, show the same diagnosis and an 
essentially identical treatment regimen.  The VAMC evidence 
is therefore cumulative and redundant of the evidence that 
was considered in March 2002.  Further, it is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim (i.e., nexus between 
military service and the claimed disability) and accordingly 
does not raise a reasonable possibility of substantiating the 
claim.

Newly-received evidence also includes three written 
statements submitted in April 2005.  A statement from the 
appellant's spouse asserts that she met the appellant in 
April 1972 and that he experienced heart problems since their 
marriage in September 1972.  A statement from appellant's 
friend R.S. asserts that the appellant had continuous heart 
problems since they met in 1990 and, a statement from 
appellant's friend B.P. asserts personal knowledge that the 
appellant had a heart attack approximately 17 years earlier, 
(i.e., in approximately 1985) and had continuous problems 
since then.  These statements are "new" in that they were 
not before the decision makers in March 2002.  However, none 
of these statements assert, based on personal knowledge, that 
the appellant's heart condition had its onset in service or 
became manifest to a compensable degree within the first year 
after the appellant's discharge in March 1971.  Therefore, 
even presuming that the statements are credible for the 
purposes of reopening the claim, the statements are not 
"material" in that they do not address an unestablished 
fact necessary to substantiate the claim.  

Newly-received evidence further includes clinical notes from 
J.R.T., D.O.  A May 1977 note states that the appellant 
currently had chest pains, radiating down both arms, 
previously diagnosed as "nerves" and beginning 7 years 
previously (i.e., approximately 1970); the clinician's 
current diagnosis was "chest pains."  A November 2004 
treatment note states that the appellant suffered two heart 
attacks in the past and had four stents placed.  These 
clinical notes are "new" in that they were not before 
agency decision makers at the time of the March 2002 
decision.  However, neither of these clinical notes show that 
the appellant's currently diagnosed heart condition had its 
onset in service or became manifest to a compensable degree 
during the first year after the appellant's discharge from 
service.  The Board notes that the May 1977 note asserts that 
the condition began in 1970; however, this note was 
apparently made in reliance on the appellant's self-narrated 
history and does not constitute competent medical opinion 
based on clinical observation or review of contemporaneous 
records.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1996) (suggesting that bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional).  See also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).   Accordingly, this evidence is not "material" 
in that it does not raise a reasonable possibility of 
substantiating the claim.

Finally, newly-received evidence includes the appellant's 
testimony during his April 2005 hearing.  The appellant 
testified that he had intermittent chest pains, shortness of 
breath, anxiety, tension, faintness, and dizziness beginning 
in service and continuing to the present; he was treated by 
several different providers since his discharge, but no 
physician told him specifically that his symptoms in service 
are related to his current cardiovascular disorder.  This 
testimony is "new" because it was not before decision 
makers at the time of the March 2002 rating action.  However, 
even if the evidence is presumed to be credible for the 
purpose of reopening the claim, it does not provide evidence 
of a nexus between his military service and the claimed 
disability.  The evidence is accordingly not "material" in 
that it does not address an unestablished fact necessary to 
substantiate the claim.

In sum, the evidence added to the file in the context of the 
attempt to reopen the claim for service connection for a 
heart condition essentially fails to address the inadequacies 
of the appellant's claim at the time of the prior denial in 
March 2002.  In this respect, the additional evidence 
submitted does not suggest that the veteran had heart 
condition due to service, and the VA and non-VA medical 
records and statements do not support the appellant's 
contentions that such a disorder was incurred in or related 
to his period of active service.

Consequently, the Board finds that the evidence received 
since the March 2002 RO decision regarding the claim for 
service connection for a heart condition is cumulative of the 
evidence previously considered by the RO and does not raise a 
reasonable possibility of substantiating his claim.  As the 
evidence received since the March 2002 RO decision to deny 
service connection for a heart condition is not new and 
material, it follows that the claim for service connection 
for a heart condition may not be reopened.


ORDER

New and material evidence having not been received, the 
veteran's application to reopen the claim for service 
connection for a heart condition is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


